149 F.3d 1188
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Darlene Louise ROONEY, Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee.
No. 97-3962.
United States Court of Appeals, Eighth Circuit.
Submitted: May 6, 1998.Filed: May 11, 1998.

Appeal from the United States District Court for the District of Minnesota.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Darlene Louise Rooney appeals the district court's1 order dismissing her complaint without prejudice.  Having carefully reviewed the record, we affirm the judgment of the district court.  See 8th Cir.  R. 47A(a).


2
A true copy.



1
 The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota